Citation Nr: 1106982	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-21 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to April 1988.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
which denied, in pertinent part, service connection for a left 
shoulder disorder and a low back disorder.

In a November 2009 rating decision the RO granted service 
connection for lumbosacral strain.  Service connection for a low 
back disorder having been granted, that issue is no longer on 
appeal.

In August 2010 the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in Denver, 
Colorado.  The transcript of that hearing is in the claims file.


FINDING OF FACT

A claimed left shoulder disorder was not incurred in service or 
within a year of separation from service and is not causally 
related to service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder 
disability are not met.  38 U.S.C.A. §§ 1112, 1116, 1131 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 
(2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in an October 2006 
letter.  Mayfield, 444 F.3d at 1333.  Additionally, VA has 
obtained service treatment records (STRs), assisted the appellant 
in obtaining evidence, and accorded the Veteran a Board hearing.  
Although there is no VA examination with a nexus opinion on file, 
none is required in this case.  Such development is to be 
considered necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
Veteran experienced an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Because none of these conditions have been met with respect to 
the service connection issue decided herein, as will be discussed 
below, a VA examination with nexus opinion is not necessary.  The 
Board does not know of any additional relevant evidence which has 
not been obtained.  In this case, the Board finds that VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall also be 
service connected.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice- connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  38 C.F.R. § 3.310.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 
7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  Competency is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Facts & Analysis

During his August 2010 hearing the Veteran testified that he 
complained of and was treated for shoulder pain in-service.  
According to the Veteran, he reported to sick call with 
complaints of back and shoulder pain, but STRs, which document 
complaints of and treatment for a host of other ailments 
(including musculoskeletal ailments), contain absolutely no 
mention, whatsoever, of any shoulder (or back) complaints, or 
treatment therefore.  In this regard the Board notes that while 
the Veteran has been service-connected for a lumbar spine 
disorder, this was not based on any in-service evidence of a back 
disorder.  

There is also no post-service medical evidence of a left shoulder 
disorder, and the Veteran admits that he never complained, post-
service, of a left shoulder disorder when consulting with health 
care providers.  See Transcript, p. 8.  In fact, the evidence 
does not include a diagnosed left shoulder disorder, and the 
Veteran has not contended that any diagnosis has been rendered.  
See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  

In addition, there is no medical evidence of symptomatology 
within the year after service, so service connection under the 
provisions of 38 C.F.R. §§ 3.307(a), 3.309(a) is not warranted.  

And based on STRs, which show, if nothing else, that the Veteran 
was not shy in seeking medical treatment when needed, but which 
contain absolutely no mention of any shoulder trouble, the Board 
does not find the Veteran's late day assertion of symptomatology 
and treatment during service, with absolutely no corroborative 
evidence, to be credible.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (a significant lapse in time between service and 
post-service medical treatment may be considered as part of the 
analysis of a service connection claim).  The Board accordingly 
finds no medical evidence, and no credible lay evidence, of any 
continuity of symptomatology.

In any event, in the absence of a currently diagnosed, service-
connectable disorder, service connection for a left shoulder 
disorder must be denied.  A VA examination regarding the issue of 
a nexus to a service-connected disability (38 C.F.R. § 3.310) is 
in turn not warranted since there is no probative evidence 
suggestive of a current service-connected disability or symptoms 
since service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).


ORDER

Service connection for a left shoulder disorder is denied.




____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


